EXHIBIT 10.2

 


FIRST AMENDMENT TO


EARN OUT AGREEMENT


 

FIRST AMENDMENT TO EARN OUT AGREEMENT (this “Amendment”) dated as of August 23,
2008, by and among InfoLogix Systems Corporation, a Delaware corporation
(“InfoLogix Systems”) and Healthcare Informatics Associates, Inc., a Delaware
corporation (“HIA”).

 


BACKGROUND


 

A.                                   InfoLogix Systems and HIA are parties to
that certain Asset Purchase Agreement, dated as of September 30, 2007 (the
“Asset Purchase Agreement”), pursuant to which InfoLogix Systems purchased
substantially all of the assets of HIA.

 

B.                                     In connection with the Asset Purchase
Agreement, InfoLogix Systems and HIA entered into an Earn Out Agreement, dated
as of September 30, 2007 (the “Earn Out Agreement”), that provides for the
payment of contingent consideration to HIA by InfoLogix Systems if certain
performance targets are satisfied following the closing of the transactions
contemplated by the Asset Purchase Agreement.

 

C.                                     InfoLogix Systems and HIA desire to amend
the Earn Out Agreement as set forth herein to (i) change the earn out periods
defined in the Earn Out Agreement for purposes of determining whether the
performance targets established under the Earn Out Agreement have been satisfied
and (ii) to modify the manner in which the Net Contribution Amount (as defined
in the Earnout Agreement) is calculated.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.                                       Amendments.

 

1.1                                 The definition of the term “Earn Out Period”
set forth in Section 1 of the Earn Out Agreement is hereby amended and restated
to read in its entirety as follows:

 

“Earn Out Period” shall mean the fifteen month period from October 1, 2007
through December 31, 2008 and the twelve calendar month period from January 1,
2009 through December 31, 2009.

 

1.2                                 Exhibit A to the Earnout Agreement shall be
amended and restated in its entirety to read as set forth on Exhibit A to this
Amendment.

 

2.                                       Counterparts.  This Amendment may be
executed in several counterparts each of which shall be an original and all of
which taken together shall constitute a single instrument.

 

--------------------------------------------------------------------------------


 

3.                                       Governing Law.  This Amendment is made
pursuant to, and shall be construed and enforced in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of law in that or any other jurisdiction.

 

4.                                       Section Headings.  The section headings
herein have been inserted for convenience of reference only and shall in no way
modify or restrict any of the terms or provisions hereof.

 

5.                                       Earn Out Agreement in Full Force and
Effect as Amended.  Except as specifically amended hereby, all of the terms and
conditions of the Earn Out Agreement shall be in full force and effect.  All
references to the Earn Out Agreement in any other document or instrument shall
be deemed to mean such Earn Out Agreement as amended by this Amendment.  The
parties hereto agree to be bound by the terms and obligations of the Earn Out
Agreement, as amended by this Amendment, as though the terms and obligations of
the Earn Out Agreement were set forth herein.

 

[Signatures of the parties intentionally appear on the next page.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

By:

/s/ David T. Gulian

 

Name: David T. Gulian

 

Title: President and Chief Executive Officer

 

 

 

 

 

HEALTHCARE INFORMATICS ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Gerry Bartley

 

Name: Gerry Bartley

 

Title: President

 

 

Acknowledged and agreed:

 

 

 

 

 

/s/ Gerry Bartley

 

Gerry Bartley

 

 

 

 

 

/s/ Mary Ann Bartley

 

Mary Ann Bartley

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Calculation of Net Contribution Amount

 

Net Contribution Amount shall equal:

 

1.               all HIA revenues  relating to consulting services;

 

minus

 

2.               all direct costs of billable and non-billable labor related to
the Business;

 

minus

 

3.               all direct allocable overhead costs associated with the
Business, including, without limitation, (a) all travel, entertainment and
convention costs, (b) rental payments under any lease or sublease for office
space and\or equipment used by the Business, (c) all training costs incurred for
employees or consultants of the Business, and (d) commissions paid by the
Company in connection with successful sales of the services of the Business by
the Company;

 

minus

 

4.               an indirect overhead charge of $15,000 for each full-time
equivalent related to the Business;

 

plus

 

5.               5% commissions on any revenue earned by the Business for the
sale of the Company’s products or services to hospitals located in the United
States, excluding any products or services offered by the Business;

 

plus

 

6.               all recruiting fees, and signing bonuses paid to new employees
hired for the Business during the period from May 1, 2008 through and including
December 31, 2008 (collectively, the “2008 Hires”);

 

plus

 

7.               the amount of any salary and/or training expenses paid to or on
behalf of any 2008 Hire for periods in which such 2008 Hire was attending a
formal training program required by HIA with respect to the Business;

 

--------------------------------------------------------------------------------


 

plus

 

8.               an amount equal to $140 per hour (pro rated for any periods
less than a full hour) for each hour billed by employees of the Business with
respect to providing e-learning content for the Multicare project commenced in
June 2008;

 

plus

 

9.               an amount equal to 50% of all salary, benefits and related
payroll expenses incurred by the Business for Georgene Snyder for the period
from June 1, 2008 through and including December 31, 2009.

 

5

--------------------------------------------------------------------------------